Title: From Thomas Jefferson to Catesby Jones, 8 December 1824
From: Jefferson, Thomas
To: Jones, Catesby


Sir
Monto
Dec. 8. 24.
The impracticability of giving special answers to the numerous enquiries of the charater of your favor of Nov. 27. obliges me to refer them for answers to an advertisement which will be put into the public papers the moment of the arrival of the professors we have engaged from England. one is arrived, and the rest are known to have sailed in a ship the Competitor from London bound to Norfolk which may be momently expected. their actual arrival, once known, all necessary informn will be immedly  given to the public and first thro’ the Enquirer. accept assurances of my respectTh:J.